Title: To Thomas Jefferson from Thomas G. Watkins, 12 February 1825
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        My Dear Sir,
                        
                            Caveland Jefferson County E. Tennessee
                            Feby 12. 1825
                        
                    I received duly your kind letter of Octr Ult: in answer to some I had written before. We hear much of late of “pious privileges”—“previous privileges” and all other sorts of privileges—but without any cant or affectation, it is to me a truly grateful privilege, my Dear & respected Sir, to be permitted to write to you when I can, with the reasonable expectation that my letters are recd with at least as much consideration as is their due; and of this happy privilege I should have availed myself again much sooner, but a crisis was forming in my condition in life, which too painfully oppressed my feelings to be trusted with their expression. After a very long, painful apprehension of the propriety of such a step, it has become indispensable to me to be separated from my wife. Busy rumour is now lurking on such occasions, and if not already—you no doubt soon wou’d be appraised of this misfortune, of which I wou’d choose to be to you my own herald. I am induced to this step the more anxiously because of the respect I must always bear for the just estimation of yourself and family & friends. a simple narrative of my married life & here shall suffice. I did not know previously to my intermarriage with Mrs Watkins, that her mother had been afflicted through life with severe and frequent paroxysms of mental derangement. These of late years have become so violent and notorious as to elude all further concealment. Something was believed, by my near friends, to be very wrong in Mrs Jackson’s, the mother’s, disposition which was early ascribed to pride and ungovernable passions (both concomitants of insanity) and I was earnestly intreated and admonished against a connexion with the family—but my strong attachment to his daughter, induced me to ask her of her father, in the most depressed state of his fortune and prospects—while living secluded with his family in a log hut near this very spot, without a maid to attend on them! Not long after my marriage in 1802, I discovered Mrs Jacksons real situation, and very shortly after that, a predisposition in Mrs Watkins to the same malady—manifesting itself more particularly in an undignified, but high toned pride; an unsubdued will, an unhappy dislike and distrust of candid friends, and a fatal credulity and attachment to all that flattered her present feeling and inclination. If ever there was a match sought from generous affection, it was mine sought when the family were buried in obscurity—and believed to be  in irretrievably ruined circumstances— which I greatly contributed to help them  painful then, as was the unhappy discovery made shortly after my marriage. affection, supported by a natural feeling of humanity, prompted my duty without a moments hesitation,—to relieve the unhappy object of my affection if possible  my efforts—and if not, to  devote my life to her care. The best medical philosophers of every country have agreed, that in all cases accompanied with the broad features of insanity—the true foundation for a cure is to be laid  a separation from home country & friends; and in the different modifications and complicated varieties and grades of the disease—a correspondent modification of this foundation & the superstructure for a cure, must be attempted. To let your patient know your suspicions of his malady, or plan of a remedial course, is to excite his distrust and hatred, and defeat you benevolent purpose—accordingly my measures in my unhappy case were taken, and my plan carried into execution most secretly—painfully, laboriously and expensively for near twenty years. When in one situation objects and acquaintances—become familiar; no longer restrained my afflicted wife to a rational manifestation of sanity and satisfaction; and restlessness and dissatisfaction were ensuing in too painful a degree—at every sacrifice I have hastily broken up, and removed from place to place, from scene to scene & from  to strangers—whither soever propitious novelty invited, or a morbid impulse drove. The often distressing sacrifice of interest, was the least regretted circumstance attending this mysterious course—The public complained of my instability—patrons reproached me with fickle ingratitude, and my friends resented their slighted counsels—while envy and malice, crowed on the once well maintained ground; which misfortune and duty alone, cou’d ever have driven me to abandon. Still like the solitary “St Leon,” without his culpability, my  secret was locked in my own breast, whence it never shou’d have been  but to serve the purpose of its sacred confinement. Notwithstanding my system of indulgence—remedial duty demanded, that restraint shou’d sometimes be imposed upon the erring impulses of my poor afflicted patient. On these painful occasions, injurious accusations aggravated and distorted by a distempered imagination, were lodged, at first, against me with her most familiar friends (parents &c)—whose vanity or delusion or something foreign from justice good sense & propriety, prompted to stigmatize me in excuplation of her whose safety and prosperity depended so essentially and manifestly upon me—So far as nature was concerned in this I pardoned the act in respect of the motive. But as the malady of my wife increased, injurious distrust and want of respect for my counsel increased with it, and all who wou’d incline a listening ear, were indulged with insane maledictions against me, upon any subject which might happen to be prompted by the “Aaron’s serpent” of the mind at the time! and this more especially if I ever failed to adopt correspondent resentments for all the fancied injuries of morbid feelings, or fancied slights of a morbid pride—Universal enmity to both must have ensued—and I at last was compelled in Albemarle to repose the source of my never ceasing affliction with your excellent daughter & her eldest single daughter, whose ready intelligence, benevolence and humanity prompted every alleviation that, delicate propriety admitted, and I was enabled to get on there a little longer. Excessive exposure however, anxiety & perturbation with loss of domestic rest, and in my professional duties—had now so far undermined my health, as to render it impracticable to attend to any thing much longer, with a hope of life, but rest and my own health. To enable me to effect this, retirement from expensive habits was indispensable—without some other resource than I possessed—while I was in Virga endeavouring to arrange for this resource, and quietly to close my own business with all my difficult debtors & creditors—that the former more especially might not be left to be irritated by any less acceptable collector than myself—my prospects were dashed, by an unhappy conflicting arrangement of my wife—who with the ill judged advice of her father, rented the largest house in Jonesborough—(a brick with 16 rooms) and having ordered mahogany and other correspondent furniture from distant shops & different places—wrote to Va: commanding my return or she wou’d there pursue me & remain untill I did—This was my distracted situation, when I urged another Physician to be called in my place to Mr Crawford—If I had compelled myself to stay at the hazard of my own & wifes exposure by an untimely pursuit—cou’d I have exercised a deliberate judgment suited to so important a case!—I did what an honest mind and necessity impelled—yet by my debtors—creditors, patients & friends—all whom with half a chance I might have soothed & satisfied—I have been abused—censured and deserted—& I wou’d have borne it still in silence—but it was no longer to be borne. When I returned to Jonesbo. finding an expensive establishment against my judgment & advice—already prepared for me—I made a virtue of necessity and entered graciously upon it—to entertain all the fanatics that any motive cou’d crou’d upon me from Dan to Bursheba!—& believe me I did it with so good a grace that I retain their voice, without having violated my sincerity. But at last finding myself abused by agents in every thing, on my farm—my only remaining source of income. and my debts increased in little more than one year—between two abused establishments—to several thousand dollars more than when I left Virginia—inevitable necessity demanded a change—my wife cou’d not be intreated  to consent—I appealed to the aid of her father in vain—our establishment was a protection to  his against—and he urged his daughter to insist on my remaining in Jonesbo & resume the practice of Physic—and if I wou’d not to stay herself and demand a division of property and he wou’d take care of it and her! Seclusion from a public as well as fana… circle had become as necessary to my wife as my circumstances—and if her father cou’d have been actuated by any thing but indiscretion, vanity and avarice—he wou’d with all his heart, and authority if necessary, have seconded my views—but a speculator in every thing, he cou’d not let even such a chance slip. he urged a division of property in fee simple to my wife of one half—himself one of the trustees & he wou’d indemnify me against her support. I there for the first time, directly, insisted, that his daughter was subject to a modification of her mothers malady—though not so broadly marked—that while I deplored the dilusions and scenes it led to—I still compassionated her situation, & cherishing my habitual affection for her—wished to discharge all my duties to her—but determined to speculate upon my miseries, instead of acting as he ought, this unnatural man—insidiously rather than imprudently—instantly carried to his child, with malevolent aggravation—my intimation of insanity—The usual result was the consequence—her resentment became furious—her distrust greater—and I knew, too, that it wou’d now be more permanent from any other cause—and in despair of doing her any good by longer sacrificing my self—I determined to adopt the measure of separation and the eagerly sought division of property—rather than be miserably dragged on to more irretrievable ruin—without adverting to the dirangement or insisting upon the legal consequences of my wifes contumacy—I agreed to an equitable division of property, made under the arbitration of two of her methodist friends, chosen by herself, father & brother in law all methodists—I cou’d not bear to separate from my wife with resentment or its appearance—and begged that it might be understood that, although we could not happily continue together as man and wife—we might really be and be esteemed as friends a part—Mr Jackson the father, from policy, kept up this  untill titles to my property were completed in him as trustee—his natural vanity & malice then sought vent—and my  turn upon himself, the workings of his own uncharitableness even his methodist brethren are my advocates—I am unhappy enough, without the superaddition of malevolence—I sincerely compassionate my wife & for her’s and charity’s sake forgive her father—He has neither character nor popularity nor any thing like a sensible regard for either—he is pressed and  abuse his trust & his child—and in the end her last resource will be found in my own sense of honour and benevolence—and never shall she want while I have a dollar—though no circumstance shall ever again induce me to live as her husband—after having been driven to these public extremities; even my presby… enemies, admit the extravagent liberality of my settlement of property—knowing her heart to be set on her furniture—I gave her every particle of this over and above her proportion of my negros lands & bonds &c &c her gilt chairs had cost 60$ the dozen—mahogany sideboard—Bureaus, cut glass—plate &c correspondent—the cost of furniture had exceeded $3000—this $3000 was as much as Mrs Watkins father ever in reality gave us—though he has bragged through the world that he had given his daughter $15.000—what I did get was in unsaleable western land—which I had to  a long time to get any thing for—Poor old Glmore is one Item of my wife’s choice of landed property—& is  absolutely hers in fee. I gave her first choice of every thing—provided that she shou’d so choose as not to separate man & wife parent or child among the negros—her father advised against this restriction—and thus increased the more our methodist arbitrators—who did me justice—and acted honorably—and like christians in every thing—one of them was son to our late Governor Sevier and now, my dear Sir, before I conclude let me with the truest gratitude thank you for your kind efforts in my behalf for my object in W. City—the motives for it having  ceased—I no longer desire the place—To close my business I must visit Va. in the ensuing spring—where business calls only I will be seen—with one exception—your punctuality with superadded liberality left me nothing to close at Monticello—but gratitude and affection will not let even my oppressed feelings  carry me around—that ever respected abode—I shall feel the more encouraged too to this indulgence—from a consciousness that your popularity & principles place you above the temptation, to shock by his reception the feelings of an old acquaintance become unfortunate; with even more of censure than may attach to me. My policy on my visit to Albemarle will be to make all concession and accommodation with me debtors & creditors compatible with my necessities & justice to others—that I may retire under as little irritation against me as may be I have many and warm friends here who will brave any thing just for me—but my feelings & policy are silent retirement—If I can recover my body & spirits, I may yet be useful—if not—to mar my enemy will do me little good—My friends assign as the ostensible ground of separation from my wife—Since her friends won’t hear of insanity—her obstinate refusal to  accompany her husband into retirement—prepared for him by indulgence to her—The truth is, her insane propensities, left me no longer any resource in a public or professional point of view—or as she wou’d not follow me—I wou’d have followed her—& saved her in spite of herself—Commend me I pray you affectionately to your family & friends—and believe me with profound respect most affectionately yours
                        Th: G Watkins
                    